DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's response filed 23 August 2022 has been considered and entered. Accordingly, claims 1-9 and 18-20 are pending in this application. Claims 1 and 18 have been amended; claims 2-9 and 19-20 are original; and claims 10-17 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the second file" in line 11-12.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected for fully incorporating the deficiencies of the base claim(s) from which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (previously presented) (US 2020/0293500 A1), hereinafter Patil, in view of Wilson (US 2020/0244463 A1), hereinafter Wilson. 
As to claim 1, Patil discloses a method for processing data at an imaging device using a distributed ledger (Fig. 5, Para. 55), the method comprising: generating a first image file using the imaging device (Para. 48, the first user device 102 and the second user device 104 may be adapted to capture image data. For example, the first user device 102 may include an integrated camera, i.e. the imaging device, configured to capture image data, i.e. a first image file.), wherein the first image file includes data (Para. 27, “image data may be data representing an image of an object. Such image data can be obtained from a camera, telescope, microscope, or any other suitable device. Image data may be in any suitable form. For example, image data may include a number of pixels that may be arranged in a rectangular array and an intensity of a color (e.g., color data) for each pixel. Image data may be in the form of JPEG, PNG, DNG, GIF, BMP, SVG, etc. files.”. Thus, the first image file includes data.); 
hashing the data for the first image file (Para. 108, “each entry included in the block can be hashed. Each entry can include the image data including image metadata. The full node 504 can hash the image result data and the image data including the image metadata. The full node 504 can hash a portion of the image data (e.g., half of the image data, a random distribution of pixels of the image data, a portion representing the asset, etc.)”. Para. 63, “The block entries 230 can include image data and/or smart contracts. The block entries 230 can include any suitable number of entries.”, where each entry indicates the first image file and each entry can be hashed indicates hashing the data for the first image file since the block can include any suitable number of entries.);
generating a partial chain hash using the hashed data for the first image file (Para. 108, “each entry included in the block can be hashed. Then, a hashed entry can be hashed together with another hashed entry. The full node 504 can construct a Merkle tree with the entries by a hashing process, and may determine a Merkle root, as known to one of ordinary skill in the art. In some embodiments, each entry can include the image data including image metadata.  The full node 504 can hash the image result data and the image data including the image metadata, and subsequently, hash the hashed image data with other hashed image data in the block until the full node 504 determines the Merkle root. In other embodiments, the full node 504 can hash the image metadata in each entry to determine the Merkle root, where the image data can be stored in relation to the hashed image metadata. In yet other embodiments, the full node 504 can hash a portion of the image data (e.g., half of the image data, a random distribution of pixels of the image data, a portion representing the asset, etc.).”. Thus, hash of the portion of the image data indicates a partial chain hash of the data for the first image file which is being generated using the hash function to the image data.); 
generating a second image file having data using the imaging device (Para. 48; 62, Para. 123, “after generating the smart contract, the full node 604 can generate a block including the smart contract as an entry. The block can also include other entries including smart contracts and/or image data.”, where one of the other entries indicates the one additional image file which is generated by using the integrated camera (Para. 48). Para. 108, “The full node 504 can hash the image result data and the image data including the image metadata, and subsequently, hash the hashed image data with other hashed image data in the block until the full node 504 determines the Merkle root. In other embodiments, the full node 504 can hash the image metadata in each entry to determine the Merkle root, where the image data can be stored in relation to the hashed image metadata”, where leaf nodes of the Merkle tree (Para. 62) includes other hashed image data in the block which indicates a second image file having data using the imaging device.); 
hashing the data for the second image file (Para. 108, “each entry included in the block can be hashed. Each entry can include the image data including image metadata. The full node 504 can hash the image result data and the image data including the image metadata. The full node 504 can hash a portion of the image data (e.g., half of the image data, a random distribution of pixels of the image data, a portion representing the asset, etc.)”. Para. 63, “The block entries 230 can include image data and/or smart contracts. The block entries 230 can include any suitable number of entries.”, where each entry indicates the second image file and each entry can be hashed indicates hashing the data for the second image file since the block can include any suitable number of entries.);
generating a block having a block header for a blockchain using the partial chain hash when a condition is met (Para. 25, “A "block header" can be a header including information regarding a block. A block header can be used to identify a particular block of a blockchain. A block header can comprise any suitable information, such as a previous hash, a Merkle root, a timestamp, and a nonce.”. Para. 63, “The block entries 230 can include image data and/or smart contracts. The block entries 230 can include any suitable number of entries. For example, the blocks on the blockchain may be limited by a certain amount of data (e.g., ½ MB, 1 MB, 2 MB, 5 MB, 10 MB, etc.). In other embodiments, the number of entries in the block entries 230 may be a predetermined number of entries. For example, the nodes in the verification network can determine that 1, 10, 150, 500, 1000, etc. entries can be included in the block entries 230.”. Para. 50, “The plurality of full nodes 120 can be configured to generate and store blocks on a blockchain”. Para. 104, “after receiving the image result data, the full node 504 can determine whether or not the image result data is acceptable to add to a blockchain”. Thus, a block having a block header for a blockchain generated using the partial chain hash when a condition is met.), wherein the image files are entries within the block (Para. 63, The block entries 230 can include image data, i.e. the image files, and/or smart contracts. The block entries 230 can include any suitable number of entries. Thus, the image files are entries within the block.); and 
updating the distributed ledger associated with the imaging device with the block (Para. 39, The full node can then add the image data to the blockchain maintained by the full node. The full node may, for example, create an entry that contains the image data in a block, which may contain other entries, and may store the block on the blockchain, i.e. the distributed ledger, and may further broadcast the block to other nodes in a network. Para. 56, “The blockchain 200 can create a history of data deposits, messages, or entries in a series of blocks where each block contains a mathematical summary, called a hash, of the previous block. This creates a chain where any changes made to a block will change that block's hash, which must be recomputed and stored in the next block. This changes the hash of the next block, which must also be recomputed and so on until the end of the chain”. Thus, the distributed ledger associated with the imaging device with the block is updated.). 
Patil does not explicitly disclose updating the partial chain hash with the hashed data of the second file, wherein the hashed data from the first image file and the second image file are placed together in the partial chain hash.
However, in the same field of endeavor, Wilson discloses updating the partial chain hash with the hashed data of the second file, wherein the hashed data from the first image file and the second image file are placed together in the partial chain hash (Fig. 4; 8, Para. 120, “the first item is an electronic document. In some examples, the electronic document comprises at least one item selected from the list consisting of an image, an audio recording, a video recording, and a word processing document.”. Para. 43, Multiple documents 106f, 106g, and 106h are to be registered in blockchain 100, specifically, block 102b. Therefore, each of documents 106f, 106g, and 106h, i.e. image files, is hashed (or some other integrity verification code operation is performed) by IVC generator 108 to generate hash values 110f, 110g, and 110h, i.e. hashed data for the image files, respectively. These are then entered into records 104f, 104g, and 104h, respectively, as is described in further detail with respect to FIGS. 3, 4, 9 and 10, where each of the documents can represent the first image file and the second image file. Para. 49, “FIG. 4 illustrates generation of a block 102e with daisy chained record references. Records 104p-104t are received and provided to a block generator 408 (using record identifiers 304p-304t as filenames for records 104p-104t), along with linking instructions 802e, described in more detail with respect to FIG. 8. Block generator 408 identifies hash values 110p-110t and administrative data 310p, 310q, 310r; 310s, and 310t in records 104p, l04q, 104r, 104s, and 104t, respectively. The updated records 104p-104t, having hash values 110p-110t and administrative data 410p-410t (in place of administrative data 310p-310t), are placed into block 102e.”, where Fig 4 shows the partial chain hash. Thus, the hashed data from the first image file and the second image file are placed together in the partial chain hash.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Patil such that the image files of Patil can be hashed and placed in the block of Wilson as suggested by Wilson (Para.43; 49). One of the ordinary skills in the art would have motivated to make this modification in order to identify record such as the image data of Patil and verify its accuracy by comparing the hash values such that the documents can be protected as suggested by Wilson (Para. 81). 

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Patil discloses further comprising capturing an image with the imaging device (Para. 48, the first user device 102 and the second user device 104 may be adapted to capture image data, i.e. capturing an image. For example, the first user device 102 may include an integrated camera, i.e. the imaging device, configured to capture image data.).


As to claim 3, the claim is rejected for the same reasons as claim 2 above. In addition, Patil discloses further comprising generating the first image file for the image (Para. 27, “"Image data" can include any suitable data relating to an image. Image data can originate from or be associated with still pictures or from videos. In some embodiments, image data may be data representing an image of an object. Such image data can be obtained from a camera, telescope, microscope, or any other suitable device. Image data may be in any suitable form. For example, image data may include a number of pixels that may be arranged in a rectangular array and an intensity of a color (e.g., color data) for each pixel. Image data may be in the form of JPEG, PNG, DNG, GIF, BMP, SVG, etc. files. Image data may also include "image metadata””. Thus, the first image file for the image is generated by using the integrated camera.). 

As to claim 4, the claim is rejected for the same reasons as claim 1 above. In addition, Patil discloses wherein the data for the image files include metadata for each image file (Para. 28, “"Image metadata" can include a set of data that that is associated with an image, but that is not the actual data that represents an image of an object. In some embodiments, image metadata can include details relevant to the image itself as well as information about its production”. Para. 101, “The image result data can include any suitable results of the image processing. For example, the image result data can include image metadata”. Therefore, the data for the image files include metadata for each image file.).

As to claim 5, the claim is rejected for the same reasons as claim 1 above. In addition, Patil discloses wherein the condition includes a number of image files that equals a set value (Para. 63, The block entries 230 can include image data and/or smart contracts. The block entries 230 can include any suitable number of entries, i.e. a number of image files. In some embodiments, the number of entries in the block entries 230 may be limited by the overall size, i.e. a set value, of the block (e.g., the first block 210). For example, the blocks on the blockchain may be limited by a certain amount of data (e.g., ½ MB, 1 MB, 2 MB, 5 MB, 10 MB, etc.). In other embodiments, the number of entries in the block entries 230 may be a predetermined number of entries. For example, the nodes in the verification network can determine that 1, 10, 150, 500, 1000, etc. entries can be included in the block entries 230. Thus, the condition includes a number of image files that equals a set value.).

As to claim 6, the claim is rejected for the same reasons as claim 1 above. In addition, Patil discloses wherein the condition includes the partial chain hash reaching a set size of data (Para. 56, “The blockchain 200 can create a history of data deposits, messages, or entries in a series of blocks where each block contains a mathematical summary, called a hash, of the previous block. This creates a chain where any changes made to a block will change that block's hash, which must be recomputed and stored in the next block. This changes the hash of the next block, which must also be recomputed and so on until the end of the chain”. Para. 63, the blocks on the blockchain may be limited by a certain amount of data (e.g., ½ MB, 1 MB, 2 MB, 5 MB, 10 MB, etc.), i.e. a set size of data. In other embodiments, the number of entries in the block entries 230 may be a predetermined number of entries. For example, the nodes in the verification network can determine that 1, 10, 150, 500, 1000, etc. entries can be included in the block entries 230. Thus, the condition includes the partial chain hash reaching a set size of data.).

As to claim 8, the claim is rejected for the same reasons as claim 1 above. In addition, Patil discloses wherein generating the block includes hashing a block header for a previous block with the partial chain hash (Para. 25, “A "block header" can be a header including information regarding a block. A block header can be used to identify a particular block of a blockchain. A block header can comprise any suitable information, such as a previous hash, a Merkle root, a timestamp, and a nonce. In some embodiments, a block header can also include a difficulty value.”. Para. 59, “The previous hash 212 can be a hash of the previous block's header. The previous hash 212 can be the result of a non-reversible mathematical computation using data from the previous block as the input.”. Therefore, generating the block includes hashing a block header for a previous block with the partial chain hash.).


As to claim 18, Patil discloses an imaging device (Para. 27) comprising: a lens and a charged-coupled device configured to capture images (Para. 48, the first user device 102 and the second user device 104 may be adapted to capture image data. For example, the first user device 102 may include an integrated camera, i.e. the imaging device, configured to capture image data, i.e. a first image file.); 
a processor to convert the captured images into image files having data (Para. 27, “image data may be data representing an image of an object. Such image data can be obtained from a camera, telescope, microscope, or any other suitable device. Image data may be in any suitable form. For example, image data may include a number of pixels that may be arranged in a rectangular array and an intensity of a color (e.g., color data) for each pixel. Image data may be in the form of JPEG, PNG, DNG, GIF, BMP, SVG, etc. files.”. Para. 84, “The image data processing module 408B, in conjunction with the data processor 404, can process image data. In some embodiments, the computer device 400 can receive image data (e.g., stored image data, update image data, etc.) from a full node.”. Thus, a processor to convert the captured images into image files having data.); and 
a memory to store the image files (Para. 81, the memory 402 may store image data, i.e. the image files.), wherein the memory also stores instructions to configure the processor to
hash data for a first image file (Para. 108, “each entry included in the block can be hashed. Each entry can include the image data including image metadata. The full node 504 can hash the image result data and the image data including the image metadata. The full node 504 can hash a portion of the image data (e.g., half of the image data, a random distribution of pixels of the image data, a portion representing the asset, etc.)”. Para. 63, “The block entries 230 can include image data and/or smart contracts. The block entries 230 can include any suitable number of entries.”, where each entry indicates the first image file and each entry can be hashed indicates hashing the data for the first image file since the block can include any suitable number of entries.);
 generate a partial chain hash of the data for the first image file (Para. 108, “each entry included in the block can be hashed. Then, a hashed entry can be hashed together with another hashed entry. The full node 504 can construct a Merkle tree with the entries by a hashing process, and may determine a Merkle root, as known to one of ordinary skill in the art. In some embodiments, each entry can include the image data including image metadata.  The full node 504 can hash the image result data and the image data including the image metadata, and subsequently, hash the hashed image data with other hashed image data in the block until the full node 504 determines the Merkle root. In other embodiments, the full node 504 can hash the image metadata in each entry to determine the Merkle root, where the image data can be stored in relation to the hashed image metadata. In yet other embodiments, the full node 504 can hash a portion of the image data (e.g., half of the image data, a random distribution of pixels of the image data, a portion representing the asset, etc.).”. Thus, hash of the portion of the image data indicates a partial chain hash of the data for the first image file which is being generated using the hash function to the image data.); 
generate a second image file having data (Para. 48; 62, Para. 123, “after generating the smart contract, the full node 604 can generate a block including the smart contract as an entry. The block can also include other entries including smart contracts and/or image data.”, where one of the other entries indicates the one additional image file which is generated by using the integrated camera (Para. 48). Para. 108, “The full node 504 can hash the image result data and the image data including the image metadata, and subsequently, hash the hashed image data with other hashed image data in the block until the full node 504 determines the Merkle root. In other embodiments, the full node 504 can hash the image metadata in each entry to determine the Merkle root, where the image data can be stored in relation to the hashed image metadata”, where leaf nodes of the Merkle tree (Para. 62) includes other hashed image data in the block which indicates a second image file having data using the imaging device.); 
hashing the data for the second image file (Para. 108, “each entry included in the block can be hashed. Each entry can include the image data including image metadata. The full node 504 can hash the image result data and the image data including the image metadata. The full node 504 can hash a portion of the image data (e.g., half of the image data, a random distribution of pixels of the image data, a portion representing the asset, etc.)”. Para. 63, “The block entries 230 can include image data and/or smart contracts. The block entries 230 can include any suitable number of entries.”, where each entry indicates the second image file and each entry can be hashed indicates hashing the data for the second image file since the block can include any suitable number of entries.);
generate a block having a block header for a blockchain using the partial chain hash when a condition is met (Para. 25, “A "block header" can be a header including information regarding a block. A block header can be used to identify a particular block of a blockchain. A block header can comprise any suitable information, such as a previous hash, a Merkle root, a timestamp, and a nonce.”. Para. 63, “The block entries 230 can include image data and/or smart contracts. The block entries 230 can include any suitable number of entries. For example, the blocks on the blockchain may be limited by a certain amount of data (e.g., ½ MB, 1 MB, 2 MB, 5 MB, 10 MB, etc.). In other embodiments, the number of entries in the block entries 230 may be a predetermined number of entries. For example, the nodes in the verification network can determine that 1, 10, 150, 500, 1000, etc. entries can be included in the block entries 230.”. Para. 50, “The plurality of full nodes 120 can be configured to generate and store blocks on a blockchain”. Para. 104, “after receiving the image result data, the full node 504 can determine whether or not the image result data is acceptable to add to a blockchain”. Thus, a block having a block header for a blockchain generated using the partial chain hash when a condition is met.), wherein the image files are entries within the block (Para. 63, The block entries 230 can include image data, i.e. the image files, and/or smart contracts. The block entries 230 can include any suitable number of entries. Thus, the image files are entries within the block.); and 
update a distributed ledger associated with the imaging device with the block (Para. 39, The full node can then add the image data to the blockchain maintained by the full node. The full node may, for example, create an entry that contains the image data in a block, which may contain other entries, and may store the block on the blockchain, i.e. the distributed ledger, and may further broadcast the block to other nodes in a network. Para. 56, “The blockchain 200 can create a history of data deposits, messages, or entries in a series of blocks where each block contains a mathematical summary, called a hash, of the previous block. This creates a chain where any changes made to a block will change that block's hash, which must be recomputed and stored in the next block. This changes the hash of the next block, which must also be recomputed and so on until the end of the chain”. Thus, the distributed ledger associated with the imaging device with the block is updated.). 
Patil does not explicitly disclose update the partial chain hash with the hashed data of the second image file, wherein the hashed data for the first image file and the second image file are placed together in the partial hash.

However, in the same field of endeavor, Wilson discloses update the partial chain hash with the hashed data of the second image file, wherein the hashed data for the first image file and the second image file are placed together in the partial hash (Fig. 4; 8, Para. 120, “the first item is an electronic document. In some examples, the electronic document comprises at least one item selected from the list consisting of an image, an audio recording, a video recording, and a word processing document.”. Para. 43, Multiple documents 106f, 106g, and 106h are to be registered in blockchain 100, specifically, block 102b. Therefore, each of documents 106f, 106g, and 106h, i.e. image files, is hashed (or some other integrity verification code operation is performed) by IVC generator 108 to generate hash values 110f, 110g, and 110h, i.e. hashed data for the image files, respectively. These are then entered into records 104f, 104g, and 104h, respectively, as is described in further detail with respect to FIGS. 3, 4, 9 and 10, where each of the documents can represent the first image file and the second image file. Para. 49, “FIG. 4 illustrates generation of a block 102e with daisy chained record references. Records 104p-104t are received and provided to a block generator 408 (using record identifiers 304p-304t as filenames for records 104p-104t), along with linking instructions 802e, described in more detail with respect to FIG. 8. Block generator 408 identifies hash values 110p-110t and administrative data 310p, 310q, 310r; 310s, and 310t in records 104p, l04q, 104r, 104s, and 104t, respectively. The updated records 104p-104t, having hash values 110p-110t and administrative data 410p-410t (in place of administrative data 310p-310t), are placed into block 102e.”, where Fig 4 shows the partial chain hash. Thus, the hashed data from the first image file and the second image file are placed together in the partial chain hash.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Patil such that the image files of Patil can be hashed and placed in the block of Wilson as suggested by Wilson (Para.43; 49). One of the ordinary skills in the art would have motivated to make this modification in order to identify record such as the image data of Patil and verify its accuracy by comparing the hash values such that the documents can be protected as suggested by Wilson (Para. 81). 

As to claim 19, the claim is rejected for the same reasons as claim 18 above. In addition, Patil discloses further comprising a network communication interface to connect to the network (Fig. 3-4, Para. 69, “The network interface 306 may include an interface that can allow the full node 300 to communicate with external computers. The network interface 306 may enable the full node 300 to communicate data to and from another device (e.g., other full nodes, computer devices, user devices, etc.).”. Thus, the network interface 306 such as a network communication interface is used to connect to the network.).

As to claim 20, the claim is rejected for the same reasons as claim 18 above. In addition, Patil discloses wherein the memory has a size for storing image data and the block is generated based on the size of the memory (Fig. 4, Para. 50, “The plurality of full nodes 120 can be configured to generate and store blocks on a blockchain. Each full node can be configured to store the blockchain in any suitable memory or database.”. Para. 81, “the memory 402 may store image data.”. Para. 63, “The block entries 230 can include image data and/or smart contracts. The block entries 230 can include any suitable number of entries. In some embodiments, the number of entries in the block entries 230 may be limited by the overall size of the block (e.g., the first block 210). For example, the blocks on the blockchain may be limited by a certain amount of data (e.g., ½ MB, 1 MB, 2 MB, 5 MB, 10 MB, etc.). In other embodiments, the number of entries in the block entries 230 may be a predetermined number of entries. For example, the nodes in the verification network can determine that 1, 10, 150, 500, 1000, etc. entries can be included in the block entries 230.”, where memory has a size for storing image data. Since block is generated based on the predetermined number of entries and the blocks are stored in the memory, thus, the block is generated based on the size of the memory.).

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Patil and Wilson, as applied above, in view of Griffin et al. (previously presented) (US 2020/0351075 A1), hereinafter Griffin. 
As to claim 7, the claim is rejected for the same reasons as claim 1 above. Patil further discloses “A blockchain may include a number of blocks of interaction records. Each block in the blockchain can contain also include a timestamp and a link to a previous block. Stated differently, interaction records in a blockchain may be stored as a series of "blocks," or permanent files that include a record of a number of interactions occurring over a given period of time [Para. 24]”. 
Patil and Wilson do not explicitly disclose wherein the condition includes that a period of time has elapsed from the first generating step.
However, in the same field of endeavor, Griffin discloses wherein the condition includes that a period of time has elapsed from the first generating step (Para. 94, The ordering service 710 accepts endorsed transactions, orders them into a block, and delivers the blocks to the committing peers. For example, the ordering service 710 may initiate a new block when a threshold of transactions has been reached, a timer times out, i.e. a period of time has elapsed, or another condition. Thus, the condition includes that a period of time has elapsed from the first generating step.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Griffin into the combined method of Patil and Wilson such that the new block can be generated based on a period of time elapsed as a condition of Patil to generate a block as suggested by Griffin (Para.94). One of the ordinary skills in the art would have motivated to make this modification in order to process image data before adding to the blockchain as described by Patil by encoding the image before delivering the blocks to the peers such that each image layer may be managed independently so that only authorized user may be allowed to access a layer of the image as suggested by Griffin (Para. 46).

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Patil and Wilson, as applied above, in view of Sahagun et al. (previously presented) (US 2019/0268162 A1), hereinafter Sahagun. 
As to claim 9, the claim is rejected for the same reasons as claim 1 above. Patil and Wilson do not explicitly disclose further comprising updating the distributed ledger at a printing device. 
However, in the same field of endeavor, Sahagun discloses further comprising updating the distributed ledger at a printing device (Fig. 2, Para. 54, “printing devices 210 and 212 are assigned to department A and act as nodes to store, update, maintain, and/or process queries for an associated distributed ledger DL300_A that is only for Department A. Then, when a new block is added to distributed ledger DL300_A by one of the associated nodes N1 for distributed ledger DL300_A (e.g., printing device 210 or printing device 212), the associated node N1 can send a message about the new block to some or all of the other nodes associated with associated distributed ledger DL300_A.”. Thus, the distributed ledger is updated at a printing device.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sahagun into the combined method of Patil and Wilson such that the printing device of Sahagun can be included with the system of Patil to update the distributed ledger as suggested by Sahagun (Para.54). One of the ordinary skills in the art would have motivated to make this modification by including a printer with the system of Patil (Para. 154) so that the printer related transactions can be performed such as printing, scanning, and communicating a document using the printing device of Sahagun to update the distributed ledger as suggested by Sahagun (Para. 137).

Response to Arguments
9.	Applicant’s arguments with respect to claims 1-9 and 18-20 have been considered but are moot because of the new ground of rejection necessitated by the amendment to the claims. For Examiner's response, see discussion below:
Applicant's arguments, see pages 6-7, with respect to the rejections of claims 1-9 and 18-20 under 35 USC §102 and §103 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendments as set forth in the respective rejections of claims 1-9 and 18-20 under 35 USC §103 above in view of the newly found reference.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD S BHUYAN/Examiner, Art Unit 2167  

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167